Citation Nr: 1719879	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1991 to July 1994 with additional service in the Air Force Reserves from July 1994 to April 2004.  He was honorably discharged.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran submitted an April 2012 substantive appeal and requested a personal hearing before the Board at the RO.  A hearing was scheduled for October 2014, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2016).

In December 2014, the Board remanded the issue to the RO.  The RO was ordered by the Board to obtain records regarding the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) dates.

The claim has now been returned to the Board for review.  Upon reviewing the development since December 2014, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In September 2016 the Board received pertinent private treatment medical records submitted by the Veteran.  These records were unaccompanied by a waiver of initial RO consideration.  In April 2017 correspondence, the Veteran was asked whether he wished to waive initial RO consideration of the newly-submitted evidence.  The correspondence stated that if a response to the letter was not received within 30 days, the Board would assume that the Veteran desired that the appeal be remanded for RO review of the additional evidence.  The Veteran did not respond to the April 2017 correspondence, and therefore, the Board finds that this matter must be remanded in order for the RO to review the new evidence in addition to the evidence already associated with the claims file.  38 C.F.R. §§ 19.37(b), 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

The RO should review all additional records received since issuance of the most recent supplemental statement of the case in April 2015, and if they suggest further development (for example, a VA examination), arrange for such development.  Thereafter, the RO should adjudicate the claim on appeal.  If any benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, the Veteran should be afforded the appropriate period to respond, and the case should then be returned to the Board for appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


